Order entered April 1, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00218-CR

                           DARREN DWYONE GREEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62506-K

                                            ORDER
       The Court REINSTATES the appeal.

       On February 5, 2014, this Court ordered the trial court to make findings regarding why

Janice Garrett had not filed the reporter’s record in this appeal. We ADOPT the findings that:

(1) Ms. Garrett is not deliberately disobeying orders from the Court of Appeals; (2) Ms. Garrett

has not lost the notes from the proceedings in the case; and (3) Ms. Garrett explained that she

was waiting for the portion of the record prepared by another court reporter so that Ms. Garrett

could prepare a Master Index and file the record. We received the reporter’s record on March

28, 2014.

       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Dallas County Auditor and to counsel for all parties.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE